UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1979


L. RUTHER, Pequot Nation,

                Plaintiff - Appellant,

          v.

AMERICAN CIVIL LIBERTIES UNION OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-mc-00026-LMB-TRJ)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               L. Ruther appeals the district court’s order finding

his     document    filed      was    indecipherable,        treating      it    as   a

miscellaneous      matter,      and   closing    the    matter    without       further

action.        We have reviewed the record and find no reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and   dismiss      for   the    reasons   stated       by   the   district      court.

Ruther v. Am. Civil Liberties Union, No. 1:14-mc-00026-LMB-TRJ

(E.D.    Va.    Sept.    3,    2014).     We    dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           DISMISSED




                                          2